Citation Nr: 1448359	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-43 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1977, October 2001 to October 2002, January 2003 to February 2004, and January 2007 to August 2007, in addition to service in the National Guard.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran disagreed and in October 2009, the Veteran perfected his appeal as to claims seeking entitlement to service connection for hemorrhoids, tinea pedis, and lumbar radiculopathy for the right lower extremity.  In a November 2011 rating decision, service connection was granted for radiculopathy of the right lower extremity and in January 2013, service connection was granted for tinea pedis; therefore, as the benefits the Veteran sought on appeal have been granted, those matters are no longer before the Board and the Board will not address them further herein.

In April 2014, the Veteran testified via video teleconference at the RO before the undersigned, who was designated by the Chairman of the Board to conduct a hearing pursuant to 38 U.S.C.A. § 7101.  A transcript of the hearing has been associated with the claims file.  The record was held open for 60 days to allow for the submission of additional evidence.  The Board notes that the additional evidence that was submitted in May 2014 was entirely duplicative of evidence already of record.  


FINDING OF FACT

The Veteran's current hemorrhoids disorder was not caused or aggravated by any period of ACDUTRA or qualifying active service.



CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have not been met.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to reaching the merits of this appeal, the Board has considered whether VA has met its duties to notify and assist under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA, in pertinent part, requires that VA notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the agency of original jurisdiction (AOJ) renders its initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided VCAA notice in an April 2009 letter, which was sent prior to the initial adjudication and satisfies VA's duty to notify.

The duty to assist under has likewise been satisfied.  STRs for the Veteran's 2007 period of service were obtained and are of record.  Regarding other periods of service, the AOJ requested the Veteran's service treatment records (STRs) from his first period of active service (September 1976 to March 1977) from NPRC and was informed that it had no such records in February 2010.  In May 2010, the AOJ made a formal finding of non-availability for service treatment records dated 1976 to 1977.  In May 2008, the AOJ made a formal finding of non-availability for service treatment records dated from 2001 to 2004, after having requested all STR's from the South Carolina National Guard and being informed that the Guard had no medical records for the Veteran.    

In May 2010, the Veteran was informed that VA did not have these records and he was requested to submit any service treatment records that he possessed.  In a June 2010 submission, the Veteran provided copies of STR's dated from 2001 to 2002, and additional copies of records, dated variously from 1976 to 2000; the Veteran stated these were all the records he had.

In a statement on his October 2009 substantive appeal, the Veteran referenced a 1999 visit to the clinic at "Fort Erwin[sic], CA" in support of his claim seeking service connection for hemorrhoids.  There is no STR dated in 1999 in the record.  As the AOJ already requested, on numerous occasions, all STR's for the Veteran from the South Carolina National Guard and was unsuccessful in obtaining any from that source, and as there is no indication in the record that this reported clinic visit date of "1999" falls within any ACDUTRA period of service, such that the record would assist the Veteran in the support of this claim, the Board will not remand for an additional search to find a 1999 STR for the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran has submitted private treatment reports and has stated that all of his medical treatment now is from VA.  VA treatment reports have been obtained and included in the record.  

In addition to procuring relevant treatment records, the AOJ assisted the Veteran by scheduling him for VA examinations in July 2009 and December 2012 (DBQ).  The VA examiners examined the Veteran, considered his history, reviewed his claims file, and, the 2012 VA examiner provided an opinion.  Therefore, these VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).   

As a final matter regarding the duty to assist, the Veteran had the opportunity to testify in support of his claim during the April 2014 hearing.  38 C.F.R. § 20.700(a) (2014).  The transcript of that proceeding reflects that the undersigned set forth the issue on appeal at the start of the hearing.  The undersigned then focused on the elements required to substantiate the claim and sought to identify any further development that was necessary.  Specifically, the undersigned elicited testimony from the Veteran regarding when he began to experience the hemorrhoid symptoms.  See generally Board Hearing Transcript.  In addition, the undersigned provided the Veteran with a forum to discuss his hemorrhoid disorder symptoms and treatment history.  Through these actions, the undersigned satisfied the duties of a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing. 

In light of the foregoing, the Board finds that the duties to notify and assist have been satisfied with respect to issues decided herein and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran contends that his hemorrhoid disorder was caused by events during his active military service and that service connection is therefore warranted for this disorder.  In the original 2009 claim, written statements, and hearing testimony, the Veteran reported that he suffers from hemorrhoids which had their onset during one or more periods of active military service or ACDUTRA. 

In light of the Veteran's contentions, the Board must consider whether to grant service connection for a hemorrhoid disorder under a direct theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (requiring VA adjudicators to weigh all theories of entitlement raised by the claimant or otherwise apparent from the record).  

To establish direct service connection, generally the following must be shown (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the claimed in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this context, "in-service" includes diseases and injuries incurred or aggravated during active military service, as well as ACDUTRA.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  Similarly, the term encompasses injuries, though not diseases, which were incurred or aggravated during one or more periods of INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309, nor are they entitled to the presumption of service connection and aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 46-48 (2010).  Further, a hemorrhoid disorder is not a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (noting that chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to a disease not listed in 38 C.F.R. § 3.309(a)).  Appellants who established "veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Smith, 24 Vet. App. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48. 

As no theory of entitlement serves as a basis for granting the Veteran's claim seeking service connection for hemorrhoids, the claim is denied.  

In his 2009 claim for service connection, the Veteran contended that his hemorrhoid disorder "began" while he was activated; the Veteran then listed the four periods of active service known to VA.  

The only STR in the claims file spanning his active service from 1976 to 1977 indicates the Veteran sought medical treatment for other disorders (headaches), but not hemorrhoids.  Therefore, the service treatment records dated in 1976 and 1977 do not provide probative, objective evidence that a hemorrhoid disorder was incurred during the period of active service from 1976 to 1977.  

The Veteran in various statements has made differing, contradictory statements as to when he was first diagnosed with hemorrhoids.  In the March 2009 original claim, the Veteran reported his hemorrhoids began when he was activated "September 1979 [sic] - March 1977, October 2001 to October 2002; January 2003 - February 2004; and January 2007 through August 2007."  In contrast, the July 2009 VA examination (rectum and anus) report reflects that he was diagnosed in 1999.  Private treatment records submitted by the Veteran indicate he underwent surgery (closed internal anal sphincterotomy) in February 1994, during which internal hemorrhoids were found.  Finally, to the VA examiner who conducted the December 2012 VA rectum and anus examination, of record in the form of a DBQ (Disability Benefits Questionnaire), the Veteran reported he had been first diagnosed in the early 1980's.  Because he has made contradictory statements as to when he was first diagnosed with hemorrhoids, the Board finds that the Veteran is not a credible witness as to dates when the hemorrhoids began and that these statements lack any probative value.  Therefore, there is no credible, probative evidence that a hemorrhoid disorder was incurred or aggravated during the first period of active service, spanning 1976 to 1977.

A review of the service treatment reports for the remaining periods of active service finds a similar dearth of probative evidence that a hemorrhoid disorder was incurred or aggravated during those periods.

One STR, dated June 26, 2000, recorded a request for treatment for hemorrhoids.  The clinician noted the Veteran reported he had had surgery for hemorrhoids 
"3 years" ago, but was experiencing then a flare-up.  The Board notes that there is no evidence of record that the Veteran was on active duty or peforming ACDUTRA on June 26, 2000.  The Board also noted that approximately three years prior to a June 2000 visit to the clinician would suggest surgery dated in approximately 1997, an approximate date that stands in contrast to the private treatment record that reported the Veteran had had a closed internal anal sphincterotomy in 1994.

The remaining STR's dated from October 2001 through October 2002, January 2003 to February 2004, and January 2007 to August 2007, contain only one complaint and request for treatment for hemorrhoids.  In July 2002, while the Veteran was on active duty, the Veteran sought treatment for what he initially described as a "boil."  He reported a history of having these boils that made it painful to sit.  The clinician assessed an external hemorrhoid.  Recommended treatment included some medication and the Veteran was instructed to return if the symptoms "worsen, persist, or PRN" (as needed).  There are no further requests for treatment for an external hemorrhoid during the October 2001 to October 2002 active service period.  A VA treatment report, dated in December 2006, indicated the Veteran sought the primary care consultation because he was being recalled to active duty.  The examination included no complaints regarding hemorrhoids and the Veteran reported bowel elimination was normal without bloody or tarry stool.  In another May 2007 VA treatment report (while the Veteran was on active duty and as the Veteran was being prepared for surgery for another disorder), the clinician noted no present or past genitourinary symptoms.  In August 2007 the Veteran underwent an examination for "refrad" (release from active duty) in the service clinic.  The clinician determined he was cleared for release with no report or complaints of hemorrhoids.  The foregoing evidence demonstrates that the hemorrhoids or related symptoms did not persist after the 2002 complaint and consultation.

The Veteran was released from active duty in August 2007 and in September 2007 he submitted a claim seeking entitlement to service connection for various disorders; however, a hemorrhoid disorder was not claimed.  Developing this September 2007 claim, VA afforded the Veteran a general VA examination and a VA genitourinary examination in January 2008.  There was no complaint or history of hemorrhoids given to either examiner.   

Following his March 2009 claim seeking service connection for hemorrhoids, and a rating decision in May 2009 which denied the claim in part due to a lack of a current diagnosis, the Veteran was afforded a VA examination for rectum and anus in July 2009.  His last service dates were noted to have been January 2007 to August 2007.  To this examiner the Veteran reported being diagnosed with hemorrhoids in 1999.  He also reported having had a flare-up three weeks prior to the date of the examination, but he denied having any hemorrhoids at the examination.  The rectal exam was deferred because the Veteran reported having no hemorrhoids; however, the examiner assessed chronic hemorrhoids.  

In December 2012 the Veteran was afforded another VA rectum and anus examination.  The examiner's opinion and observations are of record in the form of a DBQ (Disability Benefits Questionnaire).  The examiner noted a review of the claims file and that the Veteran had internal and external hemorrhoids, as diagnosed in the early 1980's.  The Veteran reported his symptoms and his observation that he experienced hemorrhoids when he was on his feet "a lot."  A physical exam was conducted and the Veteran system was normal with no external hemorrhoids, anal fissures or other abnormalities.  The VA examiner found it less likely than not that the hemorrhoids were incurred in or caused by the claimed in-service injury, event or illness.  The examiner also gave an opinion as to aggravation, noting the Veteran had pre-existing hemorrhoids prior to military service, and he denied constipation or straining or being stationed anywhere where he could not properly use a rest room.  The Veteran had reported the surgery while he had private insurance and that since the surgery he continued to experience irritation in the anal area.  (The Board notes the Veteran reported to this examiner that the surgery took place also in the 1980's, while the private surgery report of record dates the surgery to 1994).  The examiner opined that the Veteran's pre-existing hemorrhoids were not aggravated beyond normal progression nor did the active duty permanently worsen his pre-existing hemorrhoids.  

The Board finds the 2012 examination to have been adequate and this opinion probative and persuasive.  The examiner considered the subjective history and the physical examination, in addition to the record and on the basis of this evidence, reached the opinion that his hemorrhoid disorder was less likely than not incurred in the claimed service and was not aggravated or permanently worsened by the service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).

VA treatment records span from November 2004, when the Veteran vested in VA, through to 2013.  Despite numerous clinical visits for a variety of disorders, the Veteran repeatedly reported that bowel elimination was normal (see April 2005, October 2005, February 2006, August 2006, December 2006, August 2008, December 2008, and July 2009).  In March 2010, the Veteran sought VA emergency room treatment, reporting bright red blood (BRB) on toilet tissue, that "this" had occurred in 2008 and that he had had a hemorrhoidectomy in 2008 with no further bleeding.  In July 2011, the active medicine listing includes a hemorrhoid cream.  The Board notes again that the Veteran's VA treatment records appear complete in the claims file and they contained no surgery report or mention of a hemorrhoidectomy or surgery procedure as recent as 2008.   

After a review of the credible evidence of record, the Board finds that the Veteran did not incur a hemorrhoid disorder during any of his four active service periods.  The Veteran himself has reported conflicting dates as to when he was medically assessed with hemorrhoids (and as to when he underwent surgery related to hemorrhoids), and so the Board has found he is not a credible witness as to chronology.  The weight of probative evidence is against finding that a hemorrhoid disorder was incurred during any of the four known periods of active service.   

Certainly the Veteran as a lay person is competent to report when he began experiencing symptoms of having hemorrhoids; however, the Board has already found the Veteran to be not credible as a witness as to when his disability began.   

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Additionally, the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together leads the Board to note that the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation are the factors that should be considered when determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Board finds the Veteran is not competent to provide a medical opinion as to whether his hemorrhoid disorder was caused by his active service or whether his disorder was aggravated by his ACDUTRA or active service as he has never reported medical training or knowledge as to complex and internal bodily systems.   

Finally, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, an appellant has the burden of showing both that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  A claimant seeking benefits based on aggravation of an injury or disease during active duty for training has the burden of showing both aggravation elements.  Id. at 174.  That burden is not met in this claim.

As noted above, the Veteran was afforded a VA examination of the rectum and anus in December 2012 and that examiner provided a negative opinion as to hemorrhoids the pre-existed his active service being aggravated by that service or being permanently worsened.  This fully informed opinion has been provided by the 2012 VA examiner who, as indicated, predicated the findings on a comprehensive clinical evaluation and evidentiary review.  Moreover, the Board considers it significant that the VA opinion regarding the aggravation of the hemorrhoid disorder is uncontroverted by the other evidence of record.  

The Board finds that with this opinion the balance of the evidence firmly weighs against the Veteran's service-connection claim.  Accordingly, the Board finds that service connection is unwarranted.  While mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application with respect to this issue and the benefits sought on appeal must therefore be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3 (2014).

ORDER

Service connection for hemorrhoids is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


